Need, J.
There was no question as to the validity of the judgment first entered. All the proceedings anterior to it were regular. It was entered in regular form, and the penalty imposed by it was such as the court had the power to impose for the offense charged in-the indictment. The question in the case is whether the court, after it had entered a judgment in regular form against the defendant, had the power, at the same term and before any part of the judgment had been performed, to set that judgment aside, and enter another judgmént against him imposing a heavier penalty. The power of the courts to revise, correct and change their sentences, at the term at which they are pronounced, and before anything has been done under them, has long been recognized both in this country and in England; and the cases are numerous in which the power has been exercised. See Com. v. Weymouth, 2 Allen, 144; U. S. v. Harmison, 3 Sawy., 556; Memphis v. Brown, 94 U. S., 715; Ex parte Sawyer, 21 Wall., 235; Burnside v. Ennis, 43 Ind., 411; Regina v. Fitzgerald, 1 Salk., 401; Rex v. Price, 6 East, 323; Rex v. Leicestershire Justices, 1 Maule & S., 442. And if there were any doubts as to the existence of the power independent of statute, we think it is expressly conferred by section 178 of the Code, which is as follows: “The record aforesaid is under the control of the court, and may be amended, or any entry therein expugned, at any time during the term at which it is made, or before it is signed by the judge.” Aeeirmed.